NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HAMLET PETROSYAN,                               No.    19-71433

                Petitioner,                     Agency No. A070-390-792

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2020**
                                 Pasadena, California

Before: PAEZ and BADE, Circuit Judges, and GORDON,*** District Judge.

      Hamlet Petrosyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (BIA) order dismissing his appeal from an

immigration judge’s (IJ) decision denying his application for asylum, withholding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
of removal, and protection under the Convention Against Torture (CAT).1 We

have jurisdiction under 8 U.S.C. § 1252. “We review factual findings, including

adverse credibility [findings], under the deferential substantial evidence

standard[,]” and reverse only when the evidence compels a contrary conclusion. Ai

Jun Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014). “For applications filed

after May 11, 2005, such as [Petrosyan’s], the credibility standards set forth in the

REAL ID Act apply.” Id. We deny the petition.

       Substantial evidence supports the BIA’s adverse credibility determination

based on Petrosyan’s vague testimony about his past criminal history and

inconsistent testimony about whether he was physically harmed by his coworkers

and how his coworkers learned of his HIV status. The BIA found Petrosyan’s

explanation that his medication impacted his memory to be insufficient and

unpersuasive, noting that Petrosyan presented no evidence to the IJ or on appeal to

support his explanation. And the BIA rejected Petrosyan’s arguments about

interpreter issues because Petrosyan allowed the interview transcript to be admitted

into evidence and failed to identify what material information the interpreter

incorrectly translated. In the absence of credible testimony, Petrosyan’s asylum

////



       1
              Petrosyan does not seek review of the BIA’s decision affirming the
denial of his CAT claim.

                                          2
and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      We deny Petrosyan’s Motion for Stay of Removal, Dkt. 5, as moot.

PETITION FOR REVIEW DENIED.




                                        3